UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1011



JESSIE FOGGIE,

                                              Plaintiff - Appellant,

          versus


SEARS ROEBUCK AND COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. G. Ross Anderson, Jr., District Judge.
(CA-98-3699-8-13AK)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jessie Foggie, Appellant Pro Se. Stephen Floyd Fisher, Anna Maria
Darwin, JACKSON, LEWIS, SCHNITZLER & KRUPMAN, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jessie Foggie appeals the district court’s order dismissing

her employment discrimination action for insufficient service of

process and for failure to timely file her complaint.        We have

reviewed the record and the district court’s opinion accepting the

report and recommendation of the magistrate judge and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Foggie v. Sears Roebuck & Co., No. CA-98-3699-

8-13AK (D.S.C. Nov. 22, 1999).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2